Citation Nr: 1219195	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-13 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran had active duty from November 1966 to September 1973.  He died in May 2005.  The appellant is his surviving child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision, by which the RO, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death.

The Board remanded this matter to the RO in November 2010.  The applicable remand directive was accomplished satisfactorily.

The claims file contains a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) for a state veterans' service office.  While the appellant was named on this statement, it is in fact signed by her mother.  In a December 2011 letter, the appellant was notified that, as she had now reached the age of majority (born in 1992), she needed to inform VA (via VA Form 21-22) whether she wanted the same office, or another representative, to represent her.  The appellant never responded to this letter in any manner.  Although a subsequent communication to the same address was returned as undeliverable, there is no indication from the claims file that the December 2011 letter was returned as undeliverable.  As it appears that the appellant received this letter but did not respond, the Board will proceed with this case with the understanding that the appellant is pro se.  She certainly may elect to seek representation in the future, as noted below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

VA's duty to assist requires that a medical examination or opinion be provided when VA determines that such examination is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the elements to consider in determining whether a VA medical examination must be provided).  Pursuant to a thorough review of the record, the Board finds that there are some unanswered medical questions that must be addressed before the Board adjudicates the claim.

At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD), rated 70 percent disabling, duodenal ulcer with duodenitis rated 20 percent disabling, residuals of a right thigh shell fragment wound rated zero percent disabling, and for hemorrhoids rated zero percent disabling.  He was also in receipt of a total disability rating based on individual unemployability (TDIU).

The Veteran died in May 2005.  The immediate cause of death was a massive pulmonary thrombo-embolism, which lasted only minutes before death.  The underlying causes of death were acute renal failure with hyperkalemia (the interval between the onset of this cause of death and death was a matter of days); staphylococcus aureus bacteremia, pneumonia (the interval between the onset of this cause of death and death was a matter of days); and polysubstance abuse, including I.V. drug use (the interval between this cause of death and death was assessed as years).  Hepatitis C was listed as a significant condition contributing to death but not resulting in the underlying cause.

Generally, no compensation shall be paid for a disability if the disability is the result of a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 501 (west 2002); 38 C.F.R. § 3.301 (2011).  However, a veteran is not precluded from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or a symptom of, a veteran's service-connected disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011); see also Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).  Thus, service connection for the cause of the Veteran's death, in part resulting from polysubstance abuse to include I.V. drug use, would only be warranted if such was secondary to or a symptom of a service-connected disability. 

As stated above, the Veteran was service connected for PTSD, which was rated 70 percent disabling.  His TDIU rating, granting benefits at the 100 percent level, was based upon his PTSD-related symptoms.  Because the record suggests a possible nexus between the service-connected PTSD and polysubstance abuse including I.V. drug use (an underlying cause of death), a VA opinion is needed to determine if the Veteran's polysubstance abuse including I.V. drug use was secondary to or a symptom of his service-connected PTSD.  

As noted above, the appellant did not respond to a December 2011 RO letter requesting a VA Form 21-22 regarding representation.  The Board also notes, however, that letters furnished by the RO in March 2012 and by the Board in the same month were sent to her prior representative.  Given the possibility of confusion, the Board requests that the appellant again be informed that she is not represented at the present time and that she retains the right to representation, if she so chooses.  Again, the Board wants to afford the appellant every opportunity to have a fair adjudication of her claim.

Accordingly, the case is REMANDED RO/AMC for the following action:

1.  The appellant should be furnished with a letter informing her that her previous VA Form 21-22 has expired and that she has the right to seek the same, or different, representation in conjunction with her appeal.  A new VA Form 21-22 should be included with this letter.  If the VA Form 21-22 is returned as completed, it should be added to the claims file.

2.  Forward the entire claims file to an appropriate VA medical specialist for the purpose of obtaining an opinion regarding the cause of the Veteran's death.  The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's polysubstance abuse including I.V. drug use can be considered a manifestation of or secondary to the Veteran's service-connected PTSD.

If, and only if, polysubstance abuse including I.V. drug use is found to be a manifestation of or secondary to the service-connected PTSD, the examiner must discuss whether the Veteran's hepatitis C was at least as likely as not a result of I.V. drug use.  If so, the examiner must comment upon the role of hepatitis C in contributing to the Veteran's death.  

The examiner must review all pertinent records in the claims file to include this remand and provide a complete rationale for any opinion expressed.  The report must indicate whether the requested review of the record was accomplished.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal (entitlement to service connection for the cause of the Veteran's death) should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the appellant and her representative (if any) should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


